Case Case
     1:21-cv-01625-GHW
          1:21-cv-01625-GHW
                         Document
                             Document
                                  4-21 (Ex
                                        14-6Parte)
                                              Filed 02/26/21
                                                    Filed 02/24/21
                                                              Page Page
                                                                   1 of 60
                                                                         1 of 60




          EXHIBIT “M”
                  Case Case
                       1:21-cv-01625-GHW
                            1:21-cv-01625-GHW
                                           Document
                                               Document
                                                    4-21 (Ex
                                                          14-6Parte)
                                                                Filed 02/26/21
                                                                      Filed 02/24/21
                                                                                Page Page
                                                                                     2 of 60
                                                                                           2 of 60




                           The Public Database of Judicial Enforcement Notices
                                                                                                      (Http://zxgk.court.gov.cn)
The Dishonest Debtor:
                                                        Hanfor (Beijing) Capital Management Company
  Debtors’ Name/Title:
  Number of Identification Card/Code of Legal Entity:
                                                             880-6
  Enforcing Court:
                                                        Beijing No.1 Intermediate People's Court
  Province:
                                                        Beijing
  No. of Enforcement Notice:
                                                        2019 JZCZNo. 3057
  Time of Opening the Case:
                                                        January 14, 2020
  Case No.:
                                                        (2020) J01Z No. 256
  Agency Issuing The Notice:
                                                        Beijing Bureau of Arbitration
  Obligation Stipulated by the Notice:
                                                        Pay off debt of 1,069,795.00 RMB
  Status of Obligation:
                                                        Unfulfilled
  Current Status of the Dishonest Debtor:
                                                        In violation of assets reporting regulation
  Time of Publish:
                                                        March 06, 2020
  Legally Responsible Person:
                                                        HAN, Xueyuan
Case Case
     1:21-cv-01625-GHW
          1:21-cv-01625-GHW
                         Document
                             Document
                                  4-21 (Ex
                                        14-6Parte)
                                              Filed 02/26/21
                                                    Filed 02/24/21
                                                              Page Page
                                                                   3 of 60
                                                                         3 of 60
Case Case
     1:21-cv-01625-GHW
          1:21-cv-01625-GHW
                         Document
                             Document
                                  4-21 (Ex
                                        14-6Parte)
                                              Filed 02/26/21
                                                    Filed 02/24/21
                                                              Page Page
                                                                   4 of 60
                                                                         4 of 60
Case Case
     1:21-cv-01625-GHW
          1:21-cv-01625-GHW
                         Document
                             Document
                                  4-21 (Ex
                                        14-6Parte)
                                              Filed 02/26/21
                                                    Filed 02/24/21
                                                              Page Page
                                                                   5 of 60
                                                                         5 of 60
Case Case
     1:21-cv-01625-GHW
          1:21-cv-01625-GHW
                         Document
                             Document
                                  4-21 (Ex
                                        14-6Parte)
                                              Filed 02/26/21
                                                    Filed 02/24/21
                                                              Page Page
                                                                   6 of 60
                                                                         6 of 60



               Beijing No.1 Intermediate People's Court
                              Order of Consumption Restriction

                                                         (2020) J01Z No. 256
   Hanfor (Beijing) Capital Management Company:
        On January 14th, 2020, this court opened a civil enforcement action brought by the
   petitioner Shixia Tao against your organization. Due to your failure to timely comply
   with the payment obligations stipulated in the Judicial Enforcement Notice within the
   mandatory period, according to Article 255 of the "Civil Procedure Law of the People's
   Republic of China" and Articles 1 and 3 of the "Several Provisions of the Supreme
   People's Court on Restricting High-Level Consumption and Related Consumption of
   Persons Subject to Execution", this court is hereby imposing restrictions on high
   consumption of your organization. Your organization and (Legally Responsible Person,
   Chief Executives, staff who directly relate to the payment of debt and person in actual
   control) of the organization, Xueyuan Han, shall be subject to said restrictions, shall
   not engage in the high-level consumption activities listed below, and other consumption
   activities that are unnecessary personal and business expenses.
        (1) To choose second-class or above seats when travelling via airplane, ferry and
   soft-bed trains; (2) Incur high-level consumption in hotels, nightclubs, or golf course;
   (3) Purchase real estate properties; renew, redecorate or expand high-end houses; (4)
   Lease high-end office buildings, hotels, apartments and other places for office work; (5)
   Purchase vehicles that are unnecessary for business operations; (6) Travel and vacation;
   (7) Children shall not attend high-end private schools; (8) Pay high premiums to
   insurance policies or to purchase financial products; (9) Other consumption that is
   unnecessary for personal and business expenses; such as taking G-series high-speed
   trains, or first-class seats on other EMU (electric multiple unit) trains. If the (legally
   responsible persons, chief executives, staff who directly related to the payment of debt,
   and person in actual control) of your organization intends to commit the aforementioned
   consumption for private purposes and using personal assets, you can apply with this
   court. If your organization needs to commit the aforementioned consumption due to
   business needs, you should submit an application to this court and proceed with an
   approval.
        If you violate the consumption restriction order; and it is proven to be true, this
   court will impose a fine and detention in accordance with Article 111 of the Civil
   Procedure Law of the People’s Republic of China. If the circumstances are serious
   and constitute a crime, criminal responsibility shall be pursued in accordance with the
   law.


   It is hereby ordered.

                                         Beijing No.1 Intermediate People's Court (Seal)
                                                                  February 24, 2020
Case Case
     1:21-cv-01625-GHW
          1:21-cv-01625-GHW
                         Document
                             Document
                                  4-21 (Ex
                                        14-6Parte)
                                              Filed 02/26/21
                                                    Filed 02/24/21
                                                              Page Page
                                                                   7 of 60
                                                                         7 of 60




                        北京市第一中级人民法院
                                 限制消费令


                                                    (2020)京01执256号
   汉富（北京）资本管理有限公司

        本院于2020年01月14日立案执行申请人陶士霞申请执行你

   单位民事一案，因你单位未按执行通知书指定的期间履行生效

   法律文书确定的给付义务，本院依照《中华人民共和国民事诉

   讼法》第二百五十五条和《最高人民法院关于限制被执行人高

   消费及有关消费的若干规定》第一条、第三条的规定，对你单

   位采取限制消费措施，限制你单位及你单位（法定代表人、主

   要负责人、影响债务履行的直接责任人员、实际控制人）韩学

   渊不得实施以下高消费及非生活和工作必需的消费行

   为：（一）乘坐交通工具时，选择飞机、列车软卧、轮船二等

   以上舱位；（二）在星级以上宾馆、酒店、夜总会、高尔夫球

   场等场所进行高消费；（三）购买不动产或者新建、扩建、高

   档装修房屋；（四）租赁高档写字楼、宾馆、公寓等场所办

   公；（五）购买非经营必需车辆；（六）旅游、度

   假；（七）子女就读高收费私立学校；（八）支付高额保费购

   买保险理财产品；（九）乘坐G字头动车组列车全部座位、其他

   动车组列车一等以上座位等其他非生活和工作必需的消费行

   为。如你单位（法定代表人、主要负责人、影响债务履行的直

   接责任人员、实际控制人）因私消费以个人财产实施前述行为

   的，可以向本院提出申请。如你单位因经营必需而进行前述禁
Case Case
     1:21-cv-01625-GHW
          1:21-cv-01625-GHW
                         Document
                             Document
                                  4-21 (Ex
                                        14-6Parte)
                                              Filed 02/26/21
                                                    Filed 02/24/21
                                                              Page Page
                                                                   8 of 60
                                                                         8 of 60




   止的消费活动的，应当向本院提出申请，获批准后方可进行。

        如违反限制消费令，经查证属实的，本院将依照《中华人

   民共和国民事诉讼法》第一百一十一条的规定，予以罚款、拘

   留；情节严重，构成犯罪的，依法追究刑事责任。

        此令




                                       二〇二〇年二月二十四日
Case Case
     1:21-cv-01625-GHW
          1:21-cv-01625-GHW
                         Document
                             Document
                                  4-21 (Ex
                                        14-6Parte)
                                              Filed 02/26/21
                                                    Filed 02/24/21
                                                              Page Page
                                                                   9 of 60
                                                                         9 of 60



               Beijing No.3 Intermediate People's Court
                              Order of Consumption Restriction

                                                   (2020) J03Z No. 441
   Hanfor Rongxin Capital Management Partnership (Limited Partner):
        On April 1st, 2020, this court opened a civil enforcement action brought by the
   petitioner Shengna Zhu against your organization. Due to your failure to timely
   comply with the payment obligation stipulated in the Judicial Enforcement Notice
   within the mandatory period, according to Article 255 of the "Civil Procedure Law of
   the People's Republic of China" and Articles 1 and 3 of the "Several Provisions of the
   Supreme People's Court on Restricting High-Level Consumption and Related
   Consumption of Persons Subject to Execution", this court is hereby imposing
   restrictions on High-level consumption of your organization. Your organization and
   (Legally Responsible Person, Chief Executives, staff who directly related to the
   payment of debt and person in actual control) of the organization, Xueyuan Han, shall
   be subject to said restrictions, shall not engage in the High-Level consumption activities
   listed below, and other consumption activities that are unnecessary personal and
   business expenses.
        (1) To choose second-class or above seats when travelling via airplane, ferry and
   soft-bed trains; (2) Incur high consumptions in Hotels, nightclubs, or golf course; (3)
   Purchase real estate properties; renew, redecorate or expand high-end houses; (4) Lease
   high-end office buildings, hotels, apartments and other places for office work; (5)
   Purchase vehicles that are unnecessary for business operations; (6) Travel and vacation;
   (7) Children shall not attend high-end private schools; (8) Pay high premiums to
   insurance policies or to purchase finance products; (9) Other consumption that is
   unnecessary for personal and business expenses, such as taking G-series high-speed
   trains, or first-class seats on other EMU (electric multiple units) trains. If the (legally
   responsible person, chief executives, staff who directly related to the payment of debt
   and person in actual control) of your organization intends to commit the aforementioned
   consumption for private purposes and using personal assets, you can apply with this
   court. If your organization needs to commit the aforementioned consumption due to
   business needs, you should submit an application to this court and proceed with an
   approval.
        If you violate the consumption restriction order; and it is proved to be true, this
   court will impose a fine and detention in accordance with Article 111 of the Civil
   Procedure Law of the People’s Republic of China. If the circumstances are serious
   and constitute a crime, criminal responsibility shall be pursued in accordance with the
   law.
   It is hereby ordered.


                                         Beijing No.3 Intermediate People's Court (Seal)
                                                                  May 26, 2020
Case Case
     1:21-cv-01625-GHW
          1:21-cv-01625-GHW
                         Document
                             Document
                                  4-21 (Ex
                                        14-6Parte)
                                              Filed 02/26/21
                                                    Filed 02/24/21
                                                              Page Page
                                                                   10 of 60
                                                                         10 of 60




                         北京市第三中级人民法院
                                 限制消费令


                                                     (2020)京03执441号
    北京汉富融信资产管理合伙企业（有限合伙）

         本院于2020年04月01日立案执行申请人朱盛娜申请执行你

    单位国内非涉外仲裁裁决一案，因你单位未按执行通知书指定

    的期间履行生效法律文书确定的给付义务，本院依照《中华人

    民共和国民事诉讼法》第二百五十五条和《最高人民法院关于

    限制被执行人高消费及有关消费的若干规定》第一条、第三条

    的规定，对你单位采取限制消费措施，限制你单位及你单位

    （法定代表人、主要负责人、影响债务履行的直接责任人员、

    实际控制人）韩学渊不得实施以下高消费及非生活和工作必需

    的消费行为：（一）乘坐交通工具时，选择飞机、列车软卧、

    轮船二等以上舱位；（二）在星级以上宾馆、酒店、夜总会、

    高尔夫球场等场所进行高消费；（三）购买不动产或者新建、

    扩建、高档装修房屋；（四）租赁高档写字楼、宾馆、公寓等

    场所办公；（五）购买非经营必需车辆；（六）旅游、度

    假；（七）子女就读高收费私立学校；（八）支付高额保费购

    买保险理财产品；（九）乘坐G字头动车组列车全部座位、其他

    动车组列车一等以上座位等其他非生活和工作必需的消费行

    为。如你单位（法定代表人、主要负责人、影响债务履行的直

    接责任人员、实际控制人）因私消费以个人财产实施前述行为

    的，可以向本院提出申请。如你单位因经营必需而进行前述禁
Case Case
     1:21-cv-01625-GHW
          1:21-cv-01625-GHW
                         Document
                             Document
                                  4-21 (Ex
                                        14-6Parte)
                                              Filed 02/26/21
                                                    Filed 02/24/21
                                                              Page Page
                                                                   11 of 60
                                                                         11 of 60




    止的消费活动的，应当向本院提出申请，获批准后方可进行。

         如违反限制消费令，经查证属实的，本院将依照《中华人

    民共和国民事诉讼法》第一百一十一条的规定，予以罚款、拘

    留；情节严重，构成犯罪的，依法追究刑事责任。

         此令




                                       二〇二〇年五月二十六日
Case Case
     1:21-cv-01625-GHW
          1:21-cv-01625-GHW
                         Document
                             Document
                                  4-21 (Ex
                                        14-6Parte)
                                              Filed 02/26/21
                                                    Filed 02/24/21
                                                              Page Page
                                                                   12 of 60
                                                                         12 of 60



                Beijing No.3 Intermediate People's Court
                               Order of Consumption Restriction

                                                    (2020) J03Z No. 454
    Hanfor Rongxin Capital Management Partnership (Limited Partner):
         On April 1st, 2020, this court opened a civil enforcement action brought by the
    petitioner Shengna Zhu against your organization. Due to your failure to timely
    comply with the payment obligation stipulated in the Judicial Enforcement Notice
    within the mandatory period, according to Article 255 of the "Civil Procedure Law of
    the People's Republic of China" and Articles 1 and 3 of the "Several Provisions of the
    Supreme People's Court on Restricting High-Level Consumption and Related
    Consumption of Persons Subject to Execution", this court is hereby imposing
    restrictions on High-level consumption of your organization. Your organization and
    (Legally Responsible Person, Chief Executives, staff who directly related to the
    payment of debt and person in actual control) of the organization, Xueyuan Han, shall
    be subject to said restrictions, shall not engage in the High-Level consumption activities
    listed below, and other consumption activities that are unnecessary personal and
    business expenses.
         (1) To choose second-class or above seats when travelling via airplane, ferry and
    soft-bed trains; (2) Incur high consumptions in Hotels, nightclubs, or golf course; (3)
    Purchase real estate properties; renew, redecorate or expand high-end houses; (4) Lease
    high-end office buildings, hotels, apartments and other places for office work; (5)
    Purchase vehicles that are unnecessary for business operations; (6) Travel and vacation;
    (7) Children shall not attend high-end private schools; (8) Pay high premiums to
    insurance policies or to purchase finance products; (9) Other consumption that is
    unnecessary for personal and business expenses, such as taking G-series high-speed
    trains, or first-class seats on other EMU (electric multiple units) trains. If the (legally
    responsible person, chief executives, staff who directly related to the payment of debt
    and person in actual control) of your organization intends to commit the aforementioned
    consumption for private purposes and using personal assets, you can apply with this
    court. If your organization needs to commit the aforementioned consumption due to
    business needs, you should submit an application to this court and proceed with an
    approval.
         If you violate the consumption restriction order; and it is proved to be true, this
    court will impose a fine and detention in accordance with Article 111 of the Civil
    Procedure Law of the People’s Republic of China. If the circumstances are serious
    and constitute a crime, criminal responsibility shall be pursued in accordance with the
    law.


    It is hereby ordered.

                                          Beijing No.3 Intermediate People's Court (Seal)
Case Case
     1:21-cv-01625-GHW
          1:21-cv-01625-GHW
                         Document
                             Document
                                  4-21 (Ex
                                        14-6Parte)
                                              Filed 02/26/21
                                                    Filed 02/24/21
                                                              Page Page
                                                                   13 of 60
                                                                         13 of 60



                                                       July 6, 2020
Case Case
     1:21-cv-01625-GHW
          1:21-cv-01625-GHW
                         Document
                             Document
                                  4-21 (Ex
                                        14-6Parte)
                                              Filed 02/26/21
                                                    Filed 02/24/21
                                                              Page Page
                                                                   14 of 60
                                                                         14 of 60




                         北京市第三中级人民法院
                                 限制消费令


                                                     (2020)京03执454号
    北京汉富融信资产管理合伙企业（有限合伙）

         本院于2020年04月01日立案执行申请人朱晓明申请执行你

    单位国内非涉外仲裁裁决一案，因你单位未按执行通知书指定

    的期间履行生效法律文书确定的给付义务，本院依照《中华人

    民共和国民事诉讼法》第二百五十五条和《最高人民法院关于

    限制被执行人高消费及有关消费的若干规定》第一条、第三条

    的规定，对你单位采取限制消费措施，限制你单位及你单位

    （法定代表人、主要负责人、影响债务履行的直接责任人员、

    实际控制人）韩学渊不得实施以下高消费及非生活和工作必需

    的消费行为：（一）乘坐交通工具时，选择飞机、列车软卧、

    轮船二等以上舱位；（二）在星级以上宾馆、酒店、夜总会、

    高尔夫球场等场所进行高消费；（三）购买不动产或者新建、

    扩建、高档装修房屋；（四）租赁高档写字楼、宾馆、公寓等

    场所办公；（五）购买非经营必需车辆；（六）旅游、度

    假；（七）子女就读高收费私立学校；（八）支付高额保费购

    买保险理财产品；（九）乘坐G字头动车组列车全部座位、其他

    动车组列车一等以上座位等其他非生活和工作必需的消费行

    为。如你单位（法定代表人、主要负责人、影响债务履行的直

    接责任人员、实际控制人）因私消费以个人财产实施前述行为

    的，可以向本院提出申请。如你单位因经营必需而进行前述禁
Case Case
     1:21-cv-01625-GHW
          1:21-cv-01625-GHW
                         Document
                             Document
                                  4-21 (Ex
                                        14-6Parte)
                                              Filed 02/26/21
                                                    Filed 02/24/21
                                                              Page Page
                                                                   15 of 60
                                                                         15 of 60




    止的消费活动的，应当向本院提出申请，获批准后方可进行。

         如违反限制消费令，经查证属实的，本院将依照《中华人

    民共和国民事诉讼法》第一百一十一条的规定，予以罚款、拘

    留；情节严重，构成犯罪的，依法追究刑事责任。

         此令




                                       二〇二〇年七月六日
Case Case
     1:21-cv-01625-GHW
          1:21-cv-01625-GHW
                         Document
                             Document
                                  4-21 (Ex
                                        14-6Parte)
                                              Filed 02/26/21
                                                    Filed 02/24/21
                                                              Page Page
                                                                   16 of 60
                                                                         16 of 60



                Beijing No.3 Intermediate People's Court
                               Order of Consumption Restriction

                                                    (2020) J03Z No. 669
    Hanfor Rongxin Capital Management Partnership (Limited Partner):
         On April 20, 2020, this court opened a civil enforcement action brought by the
    petitioner Jiping Wu against your organization. Due to your failure to timely comply
    with the payment obligation stipulated in the Judicial Enforcement Notice within the
    mandatory period, according to Article 255 of the "Civil Procedure Law of the People's
    Republic of China" and Articles 1 and 3 of the "Several Provisions of the Supreme
    People's Court on Restricting High-Level Consumption and Related Consumption of
    Persons Subject to Execution", this court is hereby imposing restrictions on High-level
    consumption of your organization. Your organization and (Legally Responsible Person,
    Chief Executives, staff who directly related to the payment of debt and person in actual
    control) of the organization, Xueyuan Han, shall be subject to said restrictions, shall
    not engage in the High-Level consumption activities listed below, and other
    consumption activities that are unnecessary personal and business expenses.
         (1) To choose second-class or above seats when travelling via airplane, ferry and
    soft-bed trains; (2) Incur high consumptions in Hotels, nightclubs, or golf course; (3)
    Purchase real estate properties; renew, redecorate or expand high-end houses; (4) Lease
    high-end office buildings, hotels, apartments and other places for office work; (5)
    Purchase vehicles that are unnecessary for business operations; (6) Travel and vacation;
    (7) Children shall not attend high-end private schools; (8) Pay high premiums to
    insurance policies or to purchase finance products; (9) Other consumption that is
    unnecessary for personal and business expenses, such as taking G-series high-speed
    trains, or first-class seats on other EMU (electric multiple units) trains. If the (legally
    responsible person, chief executives, staff who directly related to the payment of debt
    and person in actual control) of your organization intends to commit the aforementioned
    consumption for private purposes and using personal assets, you can apply with this
    court. If your organization needs to commit the aforementioned consumption due to
    business needs, you should submit an application to this court and proceed with an
    approval.
         If you violate the consumption restriction order; and it is proved to be true, this
    court will impose a fine and detention in accordance with Article 111 of the Civil
    Procedure Law of the People’s Republic of China. If the circumstances are serious
    and constitute a crime, criminal responsibility shall be pursued in accordance with the
    law.


    It is hereby ordered.

                                          Beijing No.3 Intermediate People's Court (Seal)
                                                                  July 6, 2020
Case Case
     1:21-cv-01625-GHW
          1:21-cv-01625-GHW
                         Document
                             Document
                                  4-21 (Ex
                                        14-6Parte)
                                              Filed 02/26/21
                                                    Filed 02/24/21
                                                              Page Page
                                                                   17 of 60
                                                                         17 of 60




                         北京市第三中级人民法院
                                 限制消费令


                                                     (2020)京03执669号
    北京汉富融信资产管理合伙企业（有限合伙）

         本院于2020年04月20日立案执行申请人吴吉平申请执行你

    单位国内非涉外仲裁裁决一案，因你单位未按执行通知书指定

    的期间履行生效法律文书确定的给付义务，本院依照《中华人

    民共和国民事诉讼法》第二百五十五条和《最高人民法院关于

    限制被执行人高消费及有关消费的若干规定》第一条、第三条

    的规定，对你单位采取限制消费措施，限制你单位及你单位

    （法定代表人、主要负责人、影响债务履行的直接责任人员、

    实际控制人）韩学渊不得实施以下高消费及非生活和工作必需

    的消费行为：（一）乘坐交通工具时，选择飞机、列车软卧、

    轮船二等以上舱位；（二）在星级以上宾馆、酒店、夜总会、

    高尔夫球场等场所进行高消费；（三）购买不动产或者新建、

    扩建、高档装修房屋；（四）租赁高档写字楼、宾馆、公寓等

    场所办公；（五）购买非经营必需车辆；（六）旅游、度

    假；（七）子女就读高收费私立学校；（八）支付高额保费购

    买保险理财产品；（九）乘坐G字头动车组列车全部座位、其他

    动车组列车一等以上座位等其他非生活和工作必需的消费行

    为。如你单位（法定代表人、主要负责人、影响债务履行的直

    接责任人员、实际控制人）因私消费以个人财产实施前述行为

    的，可以向本院提出申请。如你单位因经营必需而进行前述禁
Case Case
     1:21-cv-01625-GHW
          1:21-cv-01625-GHW
                         Document
                             Document
                                  4-21 (Ex
                                        14-6Parte)
                                              Filed 02/26/21
                                                    Filed 02/24/21
                                                              Page Page
                                                                   18 of 60
                                                                         18 of 60




    止的消费活动的，应当向本院提出申请，获批准后方可进行。

         如违反限制消费令，经查证属实的，本院将依照《中华人

    民共和国民事诉讼法》第一百一十一条的规定，予以罚款、拘

    留；情节严重，构成犯罪的，依法追究刑事责任。

         此令




                                       二〇二〇年七月六日
Case Case
     1:21-cv-01625-GHW
          1:21-cv-01625-GHW
                         Document
                             Document
                                  4-21 (Ex
                                        14-6Parte)
                                              Filed 02/26/21
                                                    Filed 02/24/21
                                                              Page Page
                                                                   19 of 60
                                                                         19 of 60



                Beijing No.3 Intermediate People's Court
                               Order of Consumption Restriction

                                                    (2020) J03Z No. 670
    Hanfor Rongxin Capital Management Partnership (Limited Partner):
         On April 20, 2020, this court opened a civil enforcement action brought by the
    petitioner Yimin He against your organization. Due to your failure to timely comply
    with the payment obligations stipulated in the Judicial Enforcement Notice within the
    mandatory period, according to Article 255 of the "Civil Procedure Law of the People's
    Republic of China" and Articles 1 and 3 of the "Several Provisions of the Supreme
    People's Court on Restricting High-Level Consumption and Related Consumption of
    Persons Subject to Execution", this court is hereby imposing restrictions on high
    consumption of your organization. Your organization and (Legally Responsible Person,
    Chief Executives, staff who directly relate to the payment of debt and person in actual
    control) of the organization, Xueyuan Han, shall be subject to said restrictions, shall
    not engage in the high-level consumption activities listed below, and other consumption
    activities that are unnecessary personal and business expenses.
         (1) To choose second-class or above seats when travelling via airplane, ferry and
    soft-bed trains; (2) Incur high-level consumption in hotels, nightclubs, or golf course;
    (3) Purchase real estate properties; renew, redecorate or expand high-end houses; (4)
    Lease high-end office buildings, hotels, apartments and other places for office work; (5)
    Purchase vehicles that are unnecessary for business operations; (6) Travel and vacation;
    (7) Children shall not attend high-end private schools; (8) Pay high premiums to
    insurance policies or to purchase financial products; (9) Other consumption that is
    unnecessary for personal and business expenses; such as taking G-series high-speed
    trains, or first-class seats on other EMU (electric multiple unit) trains. If the (legally
    responsible persons, chief executives, staff who directly related to the payment of debt,
    and person in actual control) of your organization intends to commit the aforementioned
    consumption for private purposes and using personal assets, you can apply with this
    court. If your organization needs to commit the aforementioned consumption due to
    business needs, you should submit an application to this court and proceed with an
    approval.
         If you violate the consumption restriction order; and it is proven to be true, this
    court will impose a fine and detention in accordance with Article 111 of the Civil
    Procedure Law of the People’s Republic of China. If the circumstances are serious
    and constitute a crime, criminal responsibility shall be pursued in accordance with the
    law.
    It is hereby ordered.

                                          Beijing No.3 Intermediate People's Court (Seal)
                                                                  July 6, 2020
Case Case
     1:21-cv-01625-GHW
          1:21-cv-01625-GHW
                         Document
                             Document
                                  4-21 (Ex
                                        14-6Parte)
                                              Filed 02/26/21
                                                    Filed 02/24/21
                                                              Page Page
                                                                   20 of 60
                                                                         20 of 60




                         北京市第三中级人民法院
                                 限制消费令


                                                     (2020)京03执670号
    北京汉富融信资产管理合伙企业（有限合伙）

         本院于2020年04月20日立案执行申请人何益民申请执行你

    单位国内涉外仲裁裁决一案，因你单位未按执行通知书指定的

    期间履行生效法律文书确定的给付义务，本院依照《中华人民

    共和国民事诉讼法》第二百五十五条和《最高人民法院关于限

    制被执行人高消费及有关消费的若干规定》第一条、第三条的

    规定，对你单位采取限制消费措施，限制你单位及你单位（法

    定代表人、主要负责人、影响债务履行的直接责任人员、实际

    控制人）韩学渊不得实施以下高消费及非生活和工作必需的消

    费行为：（一）乘坐交通工具时，选择飞机、列车软卧、轮船

    二等以上舱位；（二）在星级以上宾馆、酒店、夜总会、高尔

    夫球场等场所进行高消费；（三）购买不动产或者新建、扩

    建、高档装修房屋；（四）租赁高档写字楼、宾馆、公寓等场

    所办公；（五）购买非经营必需车辆；（六）旅游、度

    假；（七）子女就读高收费私立学校；（八）支付高额保费购

    买保险理财产品；（九）乘坐G字头动车组列车全部座位、其他

    动车组列车一等以上座位等其他非生活和工作必需的消费行

    为。如你单位（法定代表人、主要负责人、影响债务履行的直

    接责任人员、实际控制人）因私消费以个人财产实施前述行为

    的，可以向本院提出申请。如你单位因经营必需而进行前述禁
Case Case
     1:21-cv-01625-GHW
          1:21-cv-01625-GHW
                         Document
                             Document
                                  4-21 (Ex
                                        14-6Parte)
                                              Filed 02/26/21
                                                    Filed 02/24/21
                                                              Page Page
                                                                   21 of 60
                                                                         21 of 60




    止的消费活动的，应当向本院提出申请，获批准后方可进行。

         如违反限制消费令，经查证属实的，本院将依照《中华人

    民共和国民事诉讼法》第一百一十一条的规定，予以罚款、拘

    留；情节严重，构成犯罪的，依法追究刑事责任。

         此令




                                       二〇二〇年七月六日
Case Case
     1:21-cv-01625-GHW
          1:21-cv-01625-GHW
                         Document
                             Document
                                  4-21 (Ex
                                        14-6Parte)
                                              Filed 02/26/21
                                                    Filed 02/24/21
                                                              Page Page
                                                                   22 of 60
                                                                         22 of 60



                Beijing No.3 Intermediate People's Court
                               Order of Consumption Restriction

                                                    (2020) J03Z No. 671
    Hanfor Rongxin Capital Management Partnership (Limited Partner):
         On April 20, 2020, this court opened a civil enforcement action brought by the
    petitioner Mei Liu against your organization. Due to your failure to timely comply
    with the payment obligations stipulated in the Judicial Enforcement Notice within the
    mandatory period, according to Article 255 of the "Civil Procedure Law of the People's
    Republic of China" and Articles 1 and 3 of the "Several Provisions of the Supreme
    People's Court on Restricting High-Level Consumption and Related Consumption of
    Persons Subject to Execution", this court is hereby imposing restrictions on high
    consumption of your organization. Your organization and (Legally Responsible Person,
    Chief Executives, staff who directly relate to the payment of debt and person in actual
    control) of the organization, Xueyuan Han, shall be subject to said restrictions, shall
    not engage in the high-level consumption activities listed below, and other consumption
    activities that are unnecessary personal and business expenses.
         (1) To choose second-class or above seats when travelling via airplane, ferry and
    soft-bed trains; (2) Incur high-level consumption in hotels, nightclubs, or golf course;
    (3) Purchase real estate properties; renew, redecorate or expand high-end houses; (4)
    Lease high-end office buildings, hotels, apartments and other places for office work; (5)
    Purchase vehicles that are unnecessary for business operations; (6) Travel and vacation;
    (7) Children shall not attend high-end private schools; (8) Pay high premiums to
    insurance policies or to purchase financial products; (9) Other consumption that is
    unnecessary for personal and business expenses; such as taking G-series high-speed
    trains, or first-class seats on other EMU (electric multiple unit) trains. If the (legally
    responsible persons, chief executives, staff who directly related to the payment of debt,
    and person in actual control) of your organization intends to commit the aforementioned
    consumption for private purposes and using personal assets, you can apply with this
    court. If your organization needs to commit the aforementioned consumption due to
    business needs, you should submit an application to this court and proceed with an
    approval.
         If you violate the consumption restriction order; and it is proven to be true, this
    court will impose a fine and detention in accordance with Article 111 of the Civil
    Procedure Law of the People’s Republic of China. If the circumstances are serious
    and constitute a crime, criminal responsibility shall be pursued in accordance with the
    law.


    It is hereby ordered.

                                          Beijing No.3 Intermediate People's Court (Seal)
                                                                  July 6, 2020
Case Case
     1:21-cv-01625-GHW
          1:21-cv-01625-GHW
                         Document
                             Document
                                  4-21 (Ex
                                        14-6Parte)
                                              Filed 02/26/21
                                                    Filed 02/24/21
                                                              Page Page
                                                                   23 of 60
                                                                         23 of 60




                         北京市第三中级人民法院
                                 限制消费令


                                                     (2020)京03执671号
    北京汉富融信资产管理合伙企业（有限合伙）

         本院于2020年04月20日立案执行申请人刘美申请执行你单

    位国内非涉外仲裁裁决一案，因你单位未按执行通知书指定的

    期间履行生效法律文书确定的给付义务，本院依照《中华人民

    共和国民事诉讼法》第二百五十五条和《最高人民法院关于限

    制被执行人高消费及有关消费的若干规定》第一条、第三条的

    规定，对你单位采取限制消费措施，限制你单位及你单位（法

    定代表人、主要负责人、影响债务履行的直接责任人员、实际

    控制人）韩学渊不得实施以下高消费及非生活和工作必需的消

    费行为：（一）乘坐交通工具时，选择飞机、列车软卧、轮船

    二等以上舱位；（二）在星级以上宾馆、酒店、夜总会、高尔

    夫球场等场所进行高消费；（三）购买不动产或者新建、扩

    建、高档装修房屋；（四）租赁高档写字楼、宾馆、公寓等场

    所办公；（五）购买非经营必需车辆；（六）旅游、度

    假；（七）子女就读高收费私立学校；（八）支付高额保费购

    买保险理财产品；（九）乘坐G字头动车组列车全部座位、其他

    动车组列车一等以上座位等其他非生活和工作必需的消费行

    为。如你单位（法定代表人、主要负责人、影响债务履行的直

    接责任人员、实际控制人）因私消费以个人财产实施前述行为

    的，可以向本院提出申请。如你单位因经营必需而进行前述禁
Case Case
     1:21-cv-01625-GHW
          1:21-cv-01625-GHW
                         Document
                             Document
                                  4-21 (Ex
                                        14-6Parte)
                                              Filed 02/26/21
                                                    Filed 02/24/21
                                                              Page Page
                                                                   24 of 60
                                                                         24 of 60




    止的消费活动的，应当向本院提出申请，获批准后方可进行。

         如违反限制消费令，经查证属实的，本院将依照《中华人

    民共和国民事诉讼法》第一百一十一条的规定，予以罚款、拘

    留；情节严重，构成犯罪的，依法追究刑事责任。

         此令




                                       二〇二〇年七月六日
Case Case
     1:21-cv-01625-GHW
          1:21-cv-01625-GHW
                         Document
                             Document
                                  4-21 (Ex
                                        14-6Parte)
                                              Filed 02/26/21
                                                    Filed 02/24/21
                                                              Page Page
                                                                   25 of 60
                                                                         25 of 60



                Beijing No.3 Intermediate People's Court
                               Order of Consumption Restriction

                                                    (2020) J03Z No. 676
    Hanfor Rongxin Capital Management Partnership (Limited Partner):
         On April 21st, 2020, this court opened a civil enforcement action brought by the
    petitioner Yachen Sun against your organization. Due to your failure to timely comply
    with the payment obligations stipulated in the Judicial Enforcement Notice within the
    mandatory period, according to Article 255 of the "Civil Procedure Law of the People's
    Republic of China" and Articles 1 and 3 of the "Several Provisions of the Supreme
    People's Court on Restricting High-Level Consumption and Related Consumption of
    Persons Subject to Execution", this court is hereby imposing restrictions on high
    consumption of your organization. Your organization and (Legally Responsible Person,
    Chief Executives, staff who directly relate to the payment of debt and person in actual
    control) of the organization, Xueyuan Han, shall be subject to said restrictions, shall
    not engage in the high-level consumption activities listed below, and other consumption
    activities that are unnecessary personal and business expenses.
         (1) To choose second-class or above seats when travelling via airplane, ferry and
    soft-bed trains; (2) Incur high-level consumption in hotels, nightclubs, or golf course;
    (3) Purchase real estate properties; renew, redecorate or expand high-end houses; (4)
    Lease high-end office buildings, hotels, apartments and other places for office work; (5)
    Purchase vehicles that are unnecessary for business operations; (6) Travel and vacation;
    (7) Children shall not attend high-end private schools; (8) Pay high premiums to
    insurance policies or to purchase financial products; (9) Other consumption that is
    unnecessary for personal and business expenses; such as taking G-series high-speed
    trains, or first-class seats on other EMU (electric multiple unit) trains. If the (legally
    responsible persons, chief executives, staff who directly related to the payment of debt,
    and person in actual control) of your organization intends to commit the aforementioned
    consumption for private purposes and using personal assets, you can apply with this
    court. If your organization needs to commit the aforementioned consumption due to
    business needs, you should submit an application to this court and proceed with an
    approval.
         If you violate the consumption restriction order; and it is proven to be true, this
    court will impose a fine and detention in accordance with Article 111 of the Civil
    Procedure Law of the People’s Republic of China. If the circumstances are serious
    and constitute a crime, criminal responsibility shall be pursued in accordance with the
    law.


    It is hereby ordered.

                                          Beijing No.3 Intermediate People's Court (Seal)
                                                                  July 6, 2020
Case Case
     1:21-cv-01625-GHW
          1:21-cv-01625-GHW
                         Document
                             Document
                                  4-21 (Ex
                                        14-6Parte)
                                              Filed 02/26/21
                                                    Filed 02/24/21
                                                              Page Page
                                                                   26 of 60
                                                                         26 of 60




                         北京市第三中级人民法院
                                 限制消费令


                                                     (2020)京03执676号
    北京汉富融信资产管理合伙企业（有限合伙）

         本院于2020年04月21日立案执行申请人孙雅倩申请执行你

    单位国内非涉外仲裁裁决一案，因你单位未按执行通知书指定

    的期间履行生效法律文书确定的给付义务，本院依照《中华人

    民共和国民事诉讼法》第二百五十五条和《最高人民法院关于

    限制被执行人高消费及有关消费的若干规定》第一条、第三条

    的规定，对你单位采取限制消费措施，限制你单位及你单位

    （法定代表人、主要负责人、影响债务履行的直接责任人员、

    实际控制人）韩学渊不得实施以下高消费及非生活和工作必需

    的消费行为：（一）乘坐交通工具时，选择飞机、列车软卧、

    轮船二等以上舱位；（二）在星级以上宾馆、酒店、夜总会、

    高尔夫球场等场所进行高消费；（三）购买不动产或者新建、

    扩建、高档装修房屋；（四）租赁高档写字楼、宾馆、公寓等

    场所办公；（五）购买非经营必需车辆；（六）旅游、度

    假；（七）子女就读高收费私立学校；（八）支付高额保费购

    买保险理财产品；（九）乘坐G字头动车组列车全部座位、其他

    动车组列车一等以上座位等其他非生活和工作必需的消费行

    为。如你单位（法定代表人、主要负责人、影响债务履行的直

    接责任人员、实际控制人）因私消费以个人财产实施前述行为

    的，可以向本院提出申请。如你单位因经营必需而进行前述禁
Case Case
     1:21-cv-01625-GHW
          1:21-cv-01625-GHW
                         Document
                             Document
                                  4-21 (Ex
                                        14-6Parte)
                                              Filed 02/26/21
                                                    Filed 02/24/21
                                                              Page Page
                                                                   27 of 60
                                                                         27 of 60




    止的消费活动的，应当向本院提出申请，获批准后方可进行。

         如违反限制消费令，经查证属实的，本院将依照《中华人

    民共和国民事诉讼法》第一百一十一条的规定，予以罚款、拘

    留；情节严重，构成犯罪的，依法追究刑事责任。

         此令




                                       二〇二〇年七月六日
Case Case
     1:21-cv-01625-GHW
          1:21-cv-01625-GHW
                         Document
                             Document
                                  4-21 (Ex
                                        14-6Parte)
                                              Filed 02/26/21
                                                    Filed 02/24/21
                                                              Page Page
                                                                   28 of 60
                                                                         28 of 60



                Beijing No.3 Intermediate People's Court
                               Order of Consumption Restriction

                                                    (2020) J03Z No. 743
    Hanfor Rongxin Capital Management Partnership (Limited Partner):
         On April 27, 2020, this court opened a civil enforcement action brought by the
    petitioner Li Zhang against your organization. Due to your failure to timely comply
    with the payment obligations stipulated in the Judicial Enforcement Notice within the
    mandatory period, according to Article 255 of the "Civil Procedure Law of the People's
    Republic of China" and Articles 1 and 3 of the "Several Provisions of the Supreme
    People's Court on Restricting High-Level Consumption and Related Consumption of
    Persons Subject to Execution", this court is hereby imposing restrictions on high
    consumption of your organization. Your organization and (Legally Responsible Person,
    Chief Executives, staff who directly relate to the payment of debt and person in actual
    control) of the organization, Xueyuan Han, shall be subject to said restrictions, shall
    not engage in the high-level consumption activities listed below, and other consumption
    activities that are unnecessary personal and business expenses.
         (1) To choose second-class or above seats when travelling via airplane, ferry and
    soft-bed trains; (2) Incur high-level consumption in hotels, nightclubs, or golf course;
    (3) Purchase real estate properties; renew, redecorate or expand high-end houses; (4)
    Lease high-end office buildings, hotels, apartments and other places for office work; (5)
    Purchase vehicles that are unnecessary for business operations; (6) Travel and vacation;
    (7) Children shall not attend high-end private schools; (8) Pay high premiums to
    insurance policies or to purchase financial products; (9) Other consumption that is
    unnecessary for personal and business expenses; such as taking G-series high-speed
    trains, or first-class seats on other EMU (electric multiple unit) trains. If the (legally
    responsible persons, chief executives, staff who directly related to the payment of debt,
    and person in actual control) of your organization intends to commit the aforementioned
    consumption for private purposes and using personal assets, you can apply with this
    court. If your organization needs to commit the aforementioned consumption due to
    business needs, you should submit an application to this court and proceed with an
    approval.
         If you violate the consumption restriction order; and it is proven to be true, this
    court will impose a fine and detention in accordance with Article 111 of the Civil
    Procedure Law of the People’s Republic of China. If the circumstances are serious
    and constitute a crime, criminal responsibility shall be pursued in accordance with the
    law.


    It is hereby ordered.

                                          Beijing No.3 Intermediate People's Court (Seal)
                                                                  July 6, 2020
Case Case
     1:21-cv-01625-GHW
          1:21-cv-01625-GHW
                         Document
                             Document
                                  4-21 (Ex
                                        14-6Parte)
                                              Filed 02/26/21
                                                    Filed 02/24/21
                                                              Page Page
                                                                   29 of 60
                                                                         29 of 60




                         北京市第三中级人民法院
                                 限制消费令


                                                     (2020)京03执743号
    北京汉富融信资产管理合伙企业（有限合伙）

         本院于2020年04月27日立案执行申请人张莉申请执行你单

    位国内非涉外仲裁裁决一案，因你单位未按执行通知书指定的

    期间履行生效法律文书确定的给付义务，本院依照《中华人民

    共和国民事诉讼法》第二百五十五条和《最高人民法院关于限

    制被执行人高消费及有关消费的若干规定》第一条、第三条的

    规定，对你单位采取限制消费措施，限制你单位及你单位（法

    定代表人、主要负责人、影响债务履行的直接责任人员、实际

    控制人）韩学渊不得实施以下高消费及非生活和工作必需的消

    费行为：（一）乘坐交通工具时，选择飞机、列车软卧、轮船

    二等以上舱位；（二）在星级以上宾馆、酒店、夜总会、高尔

    夫球场等场所进行高消费；（三）购买不动产或者新建、扩

    建、高档装修房屋；（四）租赁高档写字楼、宾馆、公寓等场

    所办公；（五）购买非经营必需车辆；（六）旅游、度

    假；（七）子女就读高收费私立学校；（八）支付高额保费购

    买保险理财产品；（九）乘坐G字头动车组列车全部座位、其他

    动车组列车一等以上座位等其他非生活和工作必需的消费行

    为。如你单位（法定代表人、主要负责人、影响债务履行的直

    接责任人员、实际控制人）因私消费以个人财产实施前述行为

    的，可以向本院提出申请。如你单位因经营必需而进行前述禁
Case Case
     1:21-cv-01625-GHW
          1:21-cv-01625-GHW
                         Document
                             Document
                                  4-21 (Ex
                                        14-6Parte)
                                              Filed 02/26/21
                                                    Filed 02/24/21
                                                              Page Page
                                                                   30 of 60
                                                                         30 of 60




    止的消费活动的，应当向本院提出申请，获批准后方可进行。

         如违反限制消费令，经查证属实的，本院将依照《中华人

    民共和国民事诉讼法》第一百一十一条的规定，予以罚款、拘

    留；情节严重，构成犯罪的，依法追究刑事责任。

         此令




                                       二〇二〇年七月六日
Case Case
     1:21-cv-01625-GHW
          1:21-cv-01625-GHW
                         Document
                             Document
                                  4-21 (Ex
                                        14-6Parte)
                                              Filed 02/26/21
                                                    Filed 02/24/21
                                                              Page Page
                                                                   31 of 60
                                                                         31 of 60



                Beijing No.3 Intermediate People's Court
                               Order of Consumption Restriction

                                                    (2020) J03Z No. 778
    Hanfor Rongxin Capital Management Partnership (Limited Partner):
         On May 8, 2020, this court opened a civil enforcement action brought by the
    petitioner Shengping Zhao against your organization. Due to your failure to timely
    comply with the payment obligations stipulated in the Judicial Enforcement Notice
    within the mandatory period, according to Article 255 of the "Civil Procedure Law of
    the People's Republic of China" and Articles 1 and 3 of the "Several Provisions of the
    Supreme People's Court on Restricting High-Level Consumption and Related
    Consumption of Persons Subject to Execution", this court is hereby imposing
    restrictions on high consumption of your organization. Your organization and (Legally
    Responsible Person, Chief Executives, staff who directly relate to the payment of debt
    and person in actual control) of the organization, Xueyuan Han, shall be subject to said
    restrictions, shall not engage in the high-level consumption activities listed below, and
    other consumption activities that are unnecessary personal and business expenses.
         (1) To choose second-class or above seats when travelling via airplane, ferry and
    soft-bed trains; (2) Incur high-level consumption in hotels, nightclubs, or golf course;
    (3) Purchase real estate properties; renew, redecorate or expand high-end houses; (4)
    Lease high-end office buildings, hotels, apartments and other places for office work; (5)
    Purchase vehicles that are unnecessary for business operations; (6) Travel and vacation;
    (7) Children shall not attend high-end private schools; (8) Pay high premiums to
    insurance policies or to purchase financial products; (9) Other consumption that is
    unnecessary for personal and business expenses; such as taking G-series high-speed
    trains, or first-class seats on other EMU (electric multiple unit) trains. If the (legally
    responsible persons, chief executives, staff who directly related to the payment of debt,
    and person in actual control) of your organization intends to commit the aforementioned
    consumption for private purposes and using personal assets, you can apply with this
    court. If your organization needs to commit the aforementioned consumption due to
    business needs, you should submit an application to this court and proceed with an
    approval.
         If you violate the consumption restriction order; and it is proven to be true, this
    court will impose a fine and detention in accordance with Article 111 of the Civil
    Procedure Law of the People’s Republic of China. If the circumstances are serious
    and constitute a crime, criminal responsibility shall be pursued in accordance with the
    law.


    It is hereby ordered.

                                          Beijing No.3 Intermediate People's Court (Seal)
                                                                  July 6, 2020
Case Case
     1:21-cv-01625-GHW
          1:21-cv-01625-GHW
                         Document
                             Document
                                  4-21 (Ex
                                        14-6Parte)
                                              Filed 02/26/21
                                                    Filed 02/24/21
                                                              Page Page
                                                                   32 of 60
                                                                         32 of 60




                         北京市第三中级人民法院
                                 限制消费令


                                                     (2020)京03执778号
    北京汉富融信资产管理合伙企业（有限合伙）

         本院于2020年05月08日立案执行申请人赵圣平申请执行你

    单位国内非涉外仲裁裁决一案，因你单位未按执行通知书指定

    的期间履行生效法律文书确定的给付义务，本院依照《中华人

    民共和国民事诉讼法》第二百五十五条和《最高人民法院关于

    限制被执行人高消费及有关消费的若干规定》第一条、第三条

    的规定，对你单位采取限制消费措施，限制你单位及你单位

    （法定代表人、主要负责人、影响债务履行的直接责任人员、

    实际控制人）韩学渊不得实施以下高消费及非生活和工作必需

    的消费行为：（一）乘坐交通工具时，选择飞机、列车软卧、

    轮船二等以上舱位；（二）在星级以上宾馆、酒店、夜总会、

    高尔夫球场等场所进行高消费；（三）购买不动产或者新建、

    扩建、高档装修房屋；（四）租赁高档写字楼、宾馆、公寓等

    场所办公；（五）购买非经营必需车辆；（六）旅游、度

    假；（七）子女就读高收费私立学校；（八）支付高额保费购

    买保险理财产品；（九）乘坐G字头动车组列车全部座位、其他

    动车组列车一等以上座位等其他非生活和工作必需的消费行

    为。如你单位（法定代表人、主要负责人、影响债务履行的直

    接责任人员、实际控制人）因私消费以个人财产实施前述行为

    的，可以向本院提出申请。如你单位因经营必需而进行前述禁
Case Case
     1:21-cv-01625-GHW
          1:21-cv-01625-GHW
                         Document
                             Document
                                  4-21 (Ex
                                        14-6Parte)
                                              Filed 02/26/21
                                                    Filed 02/24/21
                                                              Page Page
                                                                   33 of 60
                                                                         33 of 60




    止的消费活动的，应当向本院提出申请，获批准后方可进行。

         如违反限制消费令，经查证属实的，本院将依照《中华人

    民共和国民事诉讼法》第一百一十一条的规定，予以罚款、拘

    留；情节严重，构成犯罪的，依法追究刑事责任。

         此令




                                       二〇二〇年七月六日
Case Case
     1:21-cv-01625-GHW
          1:21-cv-01625-GHW
                         Document
                             Document
                                  4-21 (Ex
                                        14-6Parte)
                                              Filed 02/26/21
                                                    Filed 02/24/21
                                                              Page Page
                                                                   34 of 60
                                                                         34 of 60



                Beijing No.3 Intermediate People's Court
                               Order of Consumption Restriction

                                                    (2020) J03Z No. 1555
    Hanfor Rongxin Capital Management Partnership (Limited Partner):
         On October 13, 2020, this court opened a civil enforcement action brought by the
    petitioner Baoqing Liu against your organization. Due to your failure to timely
    comply with the payment obligations stipulated in the Judicial Enforcement Notice
    within the mandatory period, according to Article 255 of the "Civil Procedure Law of
    the People's Republic of China" and Articles 1 and 3 of the "Several Provisions of the
    Supreme People's Court on Restricting High-Level Consumption and Related
    Consumption of Persons Subject to Execution", this court is hereby imposing
    restrictions on high consumption of your organization. Your organization and (Legally
    Responsible Person, Chief Executives, staff who directly relate to the payment of debt
    and person in actual control) of the organization, Xueyuan Han, shall be subject to said
    restrictions, shall not engage in the high-level consumption activities listed below, and
    other consumption activities that are unnecessary personal and business expenses.
         (1) To choose second-class or above seats when travelling via airplane, ferry and
    soft-bed trains; (2) Incur high-level consumption in hotels, nightclubs, or golf course;
    (3) Purchase real estate properties; renew, redecorate or expand high-end houses; (4)
    Lease high-end office buildings, hotels, apartments and other places for office work; (5)
    Purchase vehicles that are unnecessary for business operations; (6) Travel and vacation;
    (7) Children shall not attend high-end private schools; (8) Pay high premiums to
    insurance policies or to purchase financial products; (9) Other consumption that is
    unnecessary for personal and business expenses; such as taking G-series high-speed
    trains, or first-class seats on other EMU (electric multiple unit) trains. If the (legally
    responsible persons, chief executives, staff who directly related to the payment of debt,
    and person in actual control) of your organization intends to commit the aforementioned
    consumption for private purposes and using personal assets, you can apply with this
    court. If your organization needs to commit the aforementioned consumption due to
    business needs, you should submit an application to this court and proceed with an
    approval.
         If you violate the consumption restriction order; and it is proven to be true, this
    court will impose a fine and detention in accordance with Article 111 of the Civil
    Procedure Law of the People’s Republic of China. If the circumstances are serious
    and constitute a crime, criminal responsibility shall be pursued in accordance with the
    law.


    It is hereby ordered.

                                          Beijing No.3 Intermediate People's Court (Seal)
                                                                  October 22, 2020
Case Case
     1:21-cv-01625-GHW
          1:21-cv-01625-GHW
                         Document
                             Document
                                  4-21 (Ex
                                        14-6Parte)
                                              Filed 02/26/21
                                                    Filed 02/24/21
                                                              Page Page
                                                                   35 of 60
                                                                         35 of 60




                         北京市第三中级人民法院
                                 限制消费令


                                                   (2020)京03执1555号
    北京汉富融信资产管理合伙企业（有限合伙）

         本院于2020年10月13日立案执行申请人刘宝芹申请执行你

    单位国内非涉外仲裁裁决一案，因你单位未按执行通知书指定

    的期间履行生效法律文书确定的给付义务，本院依照《中华人

    民共和国民事诉讼法》第二百五十五条和《最高人民法院关于

    限制被执行人高消费及有关消费的若干规定》第一条、第三条

    的规定，对你单位采取限制消费措施，限制你单位及你单位法

    定代表人韩学渊不得实施以下高消费及非生活和工作必需的消

    费行为：（一）乘坐交通工具时，选择飞机、列车软卧、轮船

    二等以上舱位；（二）在星级以上宾馆、酒店、夜总会、高尔

    夫球场等场所进行高消费；（三）购买不动产或者新建、扩

    建、高档装修房屋；（四）租赁高档写字楼、宾馆、公寓等场

    所办公；（五）购买非经营必需车辆；（六）旅游、度

    假；（七）子女就读高收费私立学校；（八）支付高额保费购

    买保险理财产品；（九）乘坐G字头动车组列车全部座位、其他

    动车组列车一等以上座位等其他非生活和工作必需的消费行

    为。如你单位（法定代表人、主要负责人、影响债务履行的直

    接责任人员、实际控制人）因私消费以个人财产实施前述行为

    的，可以向本院提出申请。如你单位因经营必需而进行前述禁

    止的消费活动的，应当向本院提出申请，获批准后方可进行。
Case Case
     1:21-cv-01625-GHW
          1:21-cv-01625-GHW
                         Document
                             Document
                                  4-21 (Ex
                                        14-6Parte)
                                              Filed 02/26/21
                                                    Filed 02/24/21
                                                              Page Page
                                                                   36 of 60
                                                                         36 of 60




         如违反限制消费令，经查证属实的，本院将依照《中华人

    民共和国民事诉讼法》第一百一十一条的规定，予以罚款、拘

    留；情节严重，构成犯罪的，依法追究刑事责任。

         此令




                                       二〇二〇年十月二十二日
Case Case
     1:21-cv-01625-GHW
          1:21-cv-01625-GHW
                         Document
                             Document
                                  4-21 (Ex
                                        14-6Parte)
                                              Filed 02/26/21
                                                    Filed 02/24/21
                                                              Page Page
                                                                   37 of 60
                                                                         37 of 60



                Beijing Chaoyang District People's Court
                               Order of Consumption Restriction

                                                          (2019) J0105Z No. 34399
    Nuoyuan Zhengxin Pingji Company:
         On August 28, 2019, this court opened an enforcement action brought by the
    petitioner Wenting Mu against your organization based on an domestic arbitration.
    Due to your failure to timely comply with the payment obligations stipulated in the
    Judicial Enforcement Notice within the mandatory period, according to Article 255 of
    the "Civil Procedure Law of the People's Republic of China" and Articles 1 and 3 of
    the "Several Provisions of the Supreme People's Court on Restricting High-Level
    Consumption and Related Consumption of Persons Subject to Execution", this court is
    hereby imposing restrictions on high consumption of your organization. Your
    organization and (Legally Responsible Person, Chief Executives, staff who directly
    relate to the payment of debt and person in actual control) of the organization, Xueyuan
    Han, shall be subject to said restrictions, shall not engage in the high-level consumption
    activities listed below, and other consumption activities that are unnecessary personal
    and business expenses.
         (1) To choose second-class or above seats when travelling via airplane, ferry and
    soft-bed trains; (2) Incur high-level consumption in hotels, nightclubs, or golf course;
    (3) Purchase real estate properties; renew, redecorate or expand high-end houses; (4)
    Lease high-end office buildings, hotels, apartments and other places for office work; (5)
    Purchase vehicles that are unnecessary for business operations; (6) Travel and vacation;
    (7) Children shall not attend high-end private schools; (8) Pay high premiums to
    insurance policies or to purchase financial products; (9) Other consumption that is
    unnecessary for personal and business expenses; such as taking G-series high-speed
    trains, or first-class seats on other EMU (electric multiple unit) trains. If the (legally
    responsible persons, chief executives, staff who directly related to the payment of debt,
    and person in actual control) of your organization intends to commit the aforementioned
    consumption for private purposes and using personal assets, you can apply with this
    court. If your organization needs to commit the aforementioned consumption due to
    business needs, you should submit an application to this court and proceed with an
    approval.
         If you violate the consumption restriction order; and it is proven to be true, this
    court will impose a fine and detention in accordance with Article 111 of the Civil
    Procedure Law of the People’s Republic of China. If the circumstances are serious
    and constitute a crime, criminal responsibility shall be pursued in accordance with the
    law.


    It is hereby ordered.

                                         Beijing Chaoyang District People's Court (Seal)
                                                                  September 9, 2019
Case Case
     1:21-cv-01625-GHW
          1:21-cv-01625-GHW
                         Document
                             Document
                                  4-21 (Ex
                                        14-6Parte)
                                              Filed 02/26/21
                                                    Filed 02/24/21
                                                              Page Page
                                                                   38 of 60
                                                                         38 of 60




                          北京市朝阳区人民法院
                                 限制消费令


                                               (2019)京0105执34399号
    诺远征信评级有限公司

         本院于2019年08月28日立案执行申请人穆文婷申请执行你

    单位国内非涉外仲裁裁决一案，因你单位未按执行通知书指定

    的期间履行生效法律文书确定的给付义务，本院依照《中华人

    民共和国民事诉讼法》第二百五十五条和《最高人民法院关于

    限制被执行人高消费及有关消费的若干规定》第一条、第三条

    的规定，对你单位采取限制消费措施，限制你单位及你单位

    （法定代表人、主要负责人、影响债务履行的直接责任人员、

    实际控制人）韩学渊不得实施以下高消费及非生活和工作必需

    的消费行为：（一）乘坐交通工具时，选择飞机、列车软卧、

    轮船二等以上舱位；（二）在星级以上宾馆、酒店、夜总会、

    高尔夫球场等场所进行高消费；（三）购买不动产或者新建、

    扩建、高档装修房屋；（四）租赁高档写字楼、宾馆、公寓等

    场所办公；（五）购买非经营必需车辆；（六）旅游、度

    假；（七）子女就读高收费私立学校；（八）支付高额保费购

    买保险理财产品；（九）乘坐G字头动车组列车全部座位、其他

    动车组列车一等以上座位等其他非生活和工作必需的消费行

    为。如你单位（法定代表人、主要负责人、影响债务履行的直

    接责任人员、实际控制人）因私消费以个人财产实施前述行为

    的，可以向本院提出申请。如你单位因经营必需而进行前述禁
Case Case
     1:21-cv-01625-GHW
          1:21-cv-01625-GHW
                         Document
                             Document
                                  4-21 (Ex
                                        14-6Parte)
                                              Filed 02/26/21
                                                    Filed 02/24/21
                                                              Page Page
                                                                   39 of 60
                                                                         39 of 60




    止的消费活动的，应当向本院提出申请，获批准后方可进行。

         如违反限制消费令，经查证属实的，本院将依照《中华人

    民共和国民事诉讼法》第一百一十一条的规定，予以罚款、拘

    留；情节严重，构成犯罪的，依法追究刑事责任。

         此令




                                       二〇一九年九月九日
Case Case
     1:21-cv-01625-GHW
          1:21-cv-01625-GHW
                         Document
                             Document
                                  4-21 (Ex
                                        14-6Parte)
                                              Filed 02/26/21
                                                    Filed 02/24/21
                                                              Page Page
                                                                   40 of 60
                                                                         40 of 60



                Beijing Chaoyang District People's Court
                               Order of Consumption Restriction

                                                          (2019) J0105Z No. 34400
    Nuoyuan Zhengxin Pingji Company:
         On August 28, 2019, this court opened an enforcement action brought by the
    petitioner Lijun Yu against your organization based on an domestic arbitration. Due
    to your failure to timely comply with the payment obligations stipulated in the Judicial
    Enforcement Notice within the mandatory period, according to Article 255 of the "Civil
    Procedure Law of the People's Republic of China" and Articles 1 and 3 of the "Several
    Provisions of the Supreme People's Court on Restricting High-Level Consumption and
    Related Consumption of Persons Subject to Execution", this court is hereby imposing
    restrictions on high consumption of your organization. Your organization and (Legally
    Responsible Person, Chief Executives, staff who directly relate to the payment of debt
    and person in actual control) of the organization, Xueyuan Han, shall be subject to said
    restrictions, shall not engage in the high-level consumption activities listed below, and
    other consumption activities that are unnecessary personal and business expenses.
         (1) To choose second-class or above seats when travelling via airplane, ferry and
    soft-bed trains; (2) Incur high-level consumption in hotels, nightclubs, or golf course;
    (3) Purchase real estate properties; renew, redecorate or expand high-end houses; (4)
    Lease high-end office buildings, hotels, apartments and other places for office work; (5)
    Purchase vehicles that are unnecessary for business operations; (6) Travel and vacation;
    (7) Children shall not attend high-end private schools; (8) Pay high premiums to
    insurance policies or to purchase financial products; (9) Other consumption that is
    unnecessary for personal and business expenses; such as taking G-series high-speed
    trains, or first-class seats on other EMU (electric multiple unit) trains. If the (legally
    responsible persons, chief executives, staff who directly related to the payment of debt,
    and person in actual control) of your organization intends to commit the aforementioned
    consumption for private purposes and using personal assets, you can apply with this
    court. If your organization needs to commit the aforementioned consumption due to
    business needs, you should submit an application to this court and proceed with an
    approval.
         If you violate the consumption restriction order; and it is proven to be true, this
    court will impose a fine and detention in accordance with Article 111 of the Civil
    Procedure Law of the People’s Republic of China. If the circumstances are serious
    and constitute a crime, criminal responsibility shall be pursued in accordance with the
    law.


    It is hereby ordered.

                                         Beijing Chaoyang District People's Court (Seal)
                                                                  September 9, 2019
Case Case
     1:21-cv-01625-GHW
          1:21-cv-01625-GHW
                         Document
                             Document
                                  4-21 (Ex
                                        14-6Parte)
                                              Filed 02/26/21
                                                    Filed 02/24/21
                                                              Page Page
                                                                   41 of 60
                                                                         41 of 60




                          北京市朝阳区人民法院
                                 限制消费令


                                               (2019)京0105执34400号
    诺远征信评级有限公司

         本院于2019年08月28日立案执行申请人于立俊申请执行你

    单位国内非涉外仲裁裁决一案，因你单位未按执行通知书指定

    的期间履行生效法律文书确定的给付义务，本院依照《中华人

    民共和国民事诉讼法》第二百五十五条和《最高人民法院关于

    限制被执行人高消费及有关消费的若干规定》第一条、第三条

    的规定，对你单位采取限制消费措施，限制你单位及你单位

    （法定代表人、主要负责人、影响债务履行的直接责任人员、

    实际控制人）韩学渊不得实施以下高消费及非生活和工作必需

    的消费行为：（一）乘坐交通工具时，选择飞机、列车软卧、

    轮船二等以上舱位；（二）在星级以上宾馆、酒店、夜总会、

    高尔夫球场等场所进行高消费；（三）购买不动产或者新建、

    扩建、高档装修房屋；（四）租赁高档写字楼、宾馆、公寓等

    场所办公；（五）购买非经营必需车辆；（六）旅游、度

    假；（七）子女就读高收费私立学校；（八）支付高额保费购

    买保险理财产品；（九）乘坐G字头动车组列车全部座位、其他

    动车组列车一等以上座位等其他非生活和工作必需的消费行

    为。如你单位（法定代表人、主要负责人、影响债务履行的直

    接责任人员、实际控制人）因私消费以个人财产实施前述行为

    的，可以向本院提出申请。如你单位因经营必需而进行前述禁
Case Case
     1:21-cv-01625-GHW
          1:21-cv-01625-GHW
                         Document
                             Document
                                  4-21 (Ex
                                        14-6Parte)
                                              Filed 02/26/21
                                                    Filed 02/24/21
                                                              Page Page
                                                                   42 of 60
                                                                         42 of 60




    止的消费活动的，应当向本院提出申请，获批准后方可进行。

         如违反限制消费令，经查证属实的，本院将依照《中华人

    民共和国民事诉讼法》第一百一十一条的规定，予以罚款、拘

    留；情节严重，构成犯罪的，依法追究刑事责任。

         此令




                                       二〇一九年九月九日
Case Case
     1:21-cv-01625-GHW
          1:21-cv-01625-GHW
                         Document
                             Document
                                  4-21 (Ex
                                        14-6Parte)
                                              Filed 02/26/21
                                                    Filed 02/24/21
                                                              Page Page
                                                                   43 of 60
                                                                         43 of 60



                Beijing Chaoyang District People's Court
                               Order of Consumption Restriction

                                                          (2019) J0105Z No. 34401
    Nuoyuan Zhengxin Pingji Company:
         In August 28, 2020, this court opened an enforcement action brought by the
    petitioner Wenting Mu against your organization based on a domestic arbitration. Due
    to your failure to timely comply with the payment obligations stipulated in the Judicial
    Enforcement Notice within the mandatory period, according to Article 255 of the "Civil
    Procedure Law of the People's Republic of China" and Articles 1 and 3 of the "Several
    Provisions of the Supreme People's Court on Restricting High-Level Consumption and
    Related Consumption of Persons Subject to Execution", this court is hereby imposing
    restrictions on high consumption of your organization. Your organization and (Legally
    Responsible Person, Chief Executives, staff who directly relate to the payment of debt
    and person in actual control) of the organization, Xueyuan Han, shall be subject to said
    restrictions, shall not engage in the high-level consumption activities listed below, and
    other consumption activities that are unnecessary personal and business expenses.
         (1) To choose second-class or above seats when travelling via airplane, ferry and
    soft-bed trains; (2) Incur high-level consumption in hotels, nightclubs, or golf course;
    (3) Purchase real estate properties; renew, redecorate or expand high-end houses; (4)
    Lease high-end office buildings, hotels, apartments and other places for office work; (5)
    Purchase vehicles that are unnecessary for business operations; (6) Travel and vacation;
    (7) Children shall not attend high-end private schools; (8) Pay high premiums to
    insurance policies or to purchase financial products; (9) Other consumption that is
    unnecessary for personal and business expenses; such as taking G-series high-speed
    trains, or first-class seats on other EMU (electric multiple unit) trains. If the (legally
    responsible persons, chief executives, staff who directly related to the payment of debt,
    and person in actual control) of your organization intends to commit the aforementioned
    consumption for private purposes and using personal assets, you can apply with this
    court. If your organization needs to commit the aforementioned consumption due to
    business needs, you should submit an application to this court and proceed with an
    approval.
         If you violate the consumption restriction order; and it is proven to be true, this
    court will impose a fine and detention in accordance with Article 111 of the Civil
    Procedure Law of the People’s Republic of China. If the circumstances are serious
    and constitute a crime, criminal responsibility shall be pursued in accordance with the
    law.


    It is hereby ordered.

                                         Beijing Chaoyang District People's Court (Seal)
                                                                  September 9, 2019
Case Case
     1:21-cv-01625-GHW
          1:21-cv-01625-GHW
                         Document
                             Document
                                  4-21 (Ex
                                        14-6Parte)
                                              Filed 02/26/21
                                                    Filed 02/24/21
                                                              Page Page
                                                                   44 of 60
                                                                         44 of 60




                          北京市朝阳区人民法院
                                 限制消费令


                                               (2019)京0105执34401号
    诺远征信评级有限公司

         本院于2019年08月28日立案执行申请人曹燕申请执行你单

    位国内非涉外仲裁裁决一案，因你单位未按执行通知书指定的

    期间履行生效法律文书确定的给付义务，本院依照《中华人民

    共和国民事诉讼法》第二百五十五条和《最高人民法院关于限

    制被执行人高消费及有关消费的若干规定》第一条、第三条的

    规定，对你单位采取限制消费措施，限制你单位及你单位（法

    定代表人、主要负责人、影响债务履行的直接责任人员、实际

    控制人）韩学渊不得实施以下高消费及非生活和工作必需的消

    费行为：（一）乘坐交通工具时，选择飞机、列车软卧、轮船

    二等以上舱位；（二）在星级以上宾馆、酒店、夜总会、高尔

    夫球场等场所进行高消费；（三）购买不动产或者新建、扩

    建、高档装修房屋；（四）租赁高档写字楼、宾馆、公寓等场

    所办公；（五）购买非经营必需车辆；（六）旅游、度

    假；（七）子女就读高收费私立学校；（八）支付高额保费购

    买保险理财产品；（九）乘坐G字头动车组列车全部座位、其他

    动车组列车一等以上座位等其他非生活和工作必需的消费行

    为。如你单位（法定代表人、主要负责人、影响债务履行的直

    接责任人员、实际控制人）因私消费以个人财产实施前述行为

    的，可以向本院提出申请。如你单位因经营必需而进行前述禁
Case Case
     1:21-cv-01625-GHW
          1:21-cv-01625-GHW
                         Document
                             Document
                                  4-21 (Ex
                                        14-6Parte)
                                              Filed 02/26/21
                                                    Filed 02/24/21
                                                              Page Page
                                                                   45 of 60
                                                                         45 of 60




    止的消费活动的，应当向本院提出申请，获批准后方可进行。

         如违反限制消费令，经查证属实的，本院将依照《中华人

    民共和国民事诉讼法》第一百一十一条的规定，予以罚款、拘

    留；情节严重，构成犯罪的，依法追究刑事责任。

         此令




                                       二〇一九年九月九日
Case Case
     1:21-cv-01625-GHW
          1:21-cv-01625-GHW
                         Document
                             Document
                                  4-21 (Ex
                                        14-6Parte)
                                              Filed 02/26/21
                                                    Filed 02/24/21
                                                              Page Page
                                                                   46 of 60
                                                                         46 of 60



                Beijing Chaoyang District People's Court
                               Order of Consumption Restriction

                                                          (2019) J0105Z No. 34402
    Nuoyuan Zhengxin Pingji Company:
         In August 28, 2020, this court opened an enforcement action brought by the
    petitioner Ye Wang against your organization based on a domestic arbitration. Due to
    your failure to timely comply with the payment obligations stipulated in the Judicial
    Enforcement Notice within the mandatory period, according to Article 255 of the "Civil
    Procedure Law of the People's Republic of China" and Articles 1 and 3 of the "Several
    Provisions of the Supreme People's Court on Restricting High-Level Consumption and
    Related Consumption of Persons Subject to Execution", this court is hereby imposing
    restrictions on high consumption of your organization. Your organization and (Legally
    Responsible Person, Chief Executives, staff who directly relate to the payment of debt
    and person in actual control) of the organization, Xueyuan Han, shall be subject to said
    restrictions, shall not engage in the high-level consumption activities listed below, and
    other consumption activities that are unnecessary personal and business expenses.
         (1) To choose second-class or above seats when travelling via airplane, ferry and
    soft-bed trains; (2) Incur high-level consumption in hotels, nightclubs, or golf course;
    (3) Purchase real estate properties; renew, redecorate or expand high-end houses; (4)
    Lease high-end office buildings, hotels, apartments and other places for office work; (5)
    Purchase vehicles that are unnecessary for business operations; (6) Travel and vacation;
    (7) Children shall not attend high-end private schools; (8) Pay high premiums to
    insurance policies or to purchase financial products; (9) Other consumption that is
    unnecessary for personal and business expenses; such as taking G-series high-speed
    trains, or first-class seats on other EMU (electric multiple unit) trains. If the (legally
    responsible persons, chief executives, staff who directly related to the payment of debt,
    and person in actual control) of your organization intends to commit the aforementioned
    consumption for private purposes and using personal assets, you can apply with this
    court. If your organization needs to commit the aforementioned consumption due to
    business needs, you should submit an application to this court and proceed with an
    approval.
         If you violate the consumption restriction order; and it is proven to be true, this
    court will impose a fine and detention in accordance with Article 111 of the Civil
    Procedure Law of the People’s Republic of China. If the circumstances are serious
    and constitute a crime, criminal responsibility shall be pursued in accordance with the
    law.


    It is hereby ordered.

                                         Beijing Chaoyang District People's Court (Seal)
                                                                  September 9, 2019
Case Case
     1:21-cv-01625-GHW
          1:21-cv-01625-GHW
                         Document
                             Document
                                  4-21 (Ex
                                        14-6Parte)
                                              Filed 02/26/21
                                                    Filed 02/24/21
                                                              Page Page
                                                                   47 of 60
                                                                         47 of 60




                          北京市朝阳区人民法院
                                 限制消费令


                                               (2019)京0105执34402号
    诺远征信评级有限公司

         本院于2019年08月28日立案执行申请人王业申请执行你单

    位国内非涉外仲裁裁决一案，因你单位未按执行通知书指定的

    期间履行生效法律文书确定的给付义务，本院依照《中华人民

    共和国民事诉讼法》第二百五十五条和《最高人民法院关于限

    制被执行人高消费及有关消费的若干规定》第一条、第三条的

    规定，对你单位采取限制消费措施，限制你单位及你单位（法

    定代表人、主要负责人、影响债务履行的直接责任人员、实际

    控制人）韩学渊不得实施以下高消费及非生活和工作必需的消

    费行为：（一）乘坐交通工具时，选择飞机、列车软卧、轮船

    二等以上舱位；（二）在星级以上宾馆、酒店、夜总会、高尔

    夫球场等场所进行高消费；（三）购买不动产或者新建、扩

    建、高档装修房屋；（四）租赁高档写字楼、宾馆、公寓等场

    所办公；（五）购买非经营必需车辆；（六）旅游、度

    假；（七）子女就读高收费私立学校；（八）支付高额保费购

    买保险理财产品；（九）乘坐G字头动车组列车全部座位、其他

    动车组列车一等以上座位等其他非生活和工作必需的消费行

    为。如你单位（法定代表人、主要负责人、影响债务履行的直

    接责任人员、实际控制人）因私消费以个人财产实施前述行为

    的，可以向本院提出申请。如你单位因经营必需而进行前述禁
Case Case
     1:21-cv-01625-GHW
          1:21-cv-01625-GHW
                         Document
                             Document
                                  4-21 (Ex
                                        14-6Parte)
                                              Filed 02/26/21
                                                    Filed 02/24/21
                                                              Page Page
                                                                   48 of 60
                                                                         48 of 60




    止的消费活动的，应当向本院提出申请，获批准后方可进行。

         如违反限制消费令，经查证属实的，本院将依照《中华人

    民共和国民事诉讼法》第一百一十一条的规定，予以罚款、拘

    留；情节严重，构成犯罪的，依法追究刑事责任。

         此令




                                       二〇一九年九月九日
Case Case
     1:21-cv-01625-GHW
          1:21-cv-01625-GHW
                         Document
                             Document
                                  4-21 (Ex
                                        14-6Parte)
                                              Filed 02/26/21
                                                    Filed 02/24/21
                                                              Page Page
                                                                   49 of 60
                                                                         49 of 60



                Beijing Chaoyang District People's Court
                               Order of Consumption Restriction

                                                          (2019) J0105Z No. 35300
    Nuoyuan Zhengxin Pingji Company:
         On September 4, 2019, this court opened an enforcement action brought by the
    petitioner Junshuang Zhang against your organization based on an employment dispute.
    Due to your failure to timely comply with the payment obligations stipulated in the
    Judicial Enforcement Notice within the mandatory period, according to Article 255 of
    the "Civil Procedure Law of the People's Republic of China" and Articles 1 and 3 of
    the "Several Provisions of the Supreme People's Court on Restricting High-Level
    Consumption and Related Consumption of Persons Subject to Execution", this court is
    hereby imposing restrictions on high consumption of your organization. Your
    organization and (Legally Responsible Person, Chief Executives, staff who directly
    relate to the payment of debt and person in actual control) of the organization, Xueyuan
    Han, shall be subject to said restrictions, shall not engage in the high-level consumption
    activities listed below, and other consumption activities that are unnecessary personal
    and business expenses.
         (1) To choose second-class or above seats when travelling via airplane, ferry and
    soft-bed trains; (2) Incur high-level consumption in hotels, nightclubs, or golf course;
    (3) Purchase real estate properties; renew, redecorate or expand high-end houses; (4)
    Lease high-end office buildings, hotels, apartments and other places for office work; (5)
    Purchase vehicles that are unnecessary for business operations; (6) Travel and vacation;
    (7) Children shall not attend high-end private schools; (8) Pay high premiums to
    insurance policies or to purchase financial products; (9) Other consumption that is
    unnecessary for personal and business expenses; such as taking G-series high-speed
    trains, or first-class seats on other EMU (electric multiple unit) trains. If the (legally
    responsible persons, chief executives, staff who directly related to the payment of debt,
    and person in actual control) of your organization intends to commit the aforementioned
    consumption for private purposes and using personal assets, you can apply with this
    court. If your organization needs to commit the aforementioned consumption due to
    business needs, you should submit an application to this court and proceed with an
    approval.
         If you violate the consumption restriction order; and it is proven to be true, this
    court will impose a fine and detention in accordance with Article 111 of the Civil
    Procedure Law of the People’s Republic of China. If the circumstances are serious
    and constitute a crime, criminal responsibility shall be pursued in accordance with the
    law.


    It is hereby ordered.

                                         Beijing Chaoyang District People's Court (Seal)
                                                                  September 24, 2019
Case Case
     1:21-cv-01625-GHW
          1:21-cv-01625-GHW
                         Document
                             Document
                                  4-21 (Ex
                                        14-6Parte)
                                              Filed 02/26/21
                                                    Filed 02/24/21
                                                              Page Page
                                                                   50 of 60
                                                                         50 of 60




                          北京市朝阳区人民法院
                                 限制消费令


                                               (2019)京0105执35300号
    诺远征信评级有限公司

         本院于2019年09月04日立案执行申请人张峻爽申请执行你

    单位劳动争议、人事争议一案，因你单位未按执行通知书指定

    的期间履行生效法律文书确定的给付义务，本院依照《中华人

    民共和国民事诉讼法》第二百五十五条和《最高人民法院关于

    限制被执行人高消费及有关消费的若干规定》第一条、第三条

    的规定，对你单位采取限制消费措施，限制你单位及你单位

    （法定代表人、主要负责人、影响债务履行的直接责任人员、

    实际控制人）韩学渊不得实施以下高消费及非生活和工作必需

    的消费行为：（一）乘坐交通工具时，选择飞机、列车软卧、

    轮船二等以上舱位；（二）在星级以上宾馆、酒店、夜总会、

    高尔夫球场等场所进行高消费；（三）购买不动产或者新建、

    扩建、高档装修房屋；（四）租赁高档写字楼、宾馆、公寓等

    场所办公；（五）购买非经营必需车辆；（六）旅游、度

    假；（七）子女就读高收费私立学校；（八）支付高额保费购

    买保险理财产品；（九）乘坐G字头动车组列车全部座位、其他

    动车组列车一等以上座位等其他非生活和工作必需的消费行

    为。如你单位（法定代表人、主要负责人、影响债务履行的直

    接责任人员、实际控制人）因私消费以个人财产实施前述行为

    的，可以向本院提出申请。如你单位因经营必需而进行前述禁
Case Case
     1:21-cv-01625-GHW
          1:21-cv-01625-GHW
                         Document
                             Document
                                  4-21 (Ex
                                        14-6Parte)
                                              Filed 02/26/21
                                                    Filed 02/24/21
                                                              Page Page
                                                                   51 of 60
                                                                         51 of 60




    止的消费活动的，应当向本院提出申请，获批准后方可进行。

         如违反限制消费令，经查证属实的，本院将依照《中华人

    民共和国民事诉讼法》第一百一十一条的规定，予以罚款、拘

    留；情节严重，构成犯罪的，依法追究刑事责任。

         此令




                                       二〇一九年九月二十四日
Case Case
     1:21-cv-01625-GHW
          1:21-cv-01625-GHW
                         Document
                             Document
                                  4-21 (Ex
                                        14-6Parte)
                                              Filed 02/26/21
                                                    Filed 02/24/21
                                                              Page Page
                                                                   52 of 60
                                                                         52 of 60



                Beijing Chaoyang District People's Court
                               Order of Consumption Restriction

                                                          (2019) J0105Z No. 35301
    Nuoyuan Zhengxin Pingji Company:
         On September 4, 2019, this court opened an enforcement action brought by the
    petitioner Jianjiao Zhang against your organization based on an employment dispute.
    Due to your failure to timely comply with the payment obligations stipulated in the
    Judicial Enforcement Notice within the mandatory period, according to Article 255 of
    the "Civil Procedure Law of the People's Republic of China" and Articles 1 and 3 of
    the "Several Provisions of the Supreme People's Court on Restricting High-Level
    Consumption and Related Consumption of Persons Subject to Execution", this court is
    hereby imposing restrictions on high consumption of your organization. Your
    organization and (Legally Responsible Person, Chief Executives, staff who directly
    relate to the payment of debt and person in actual control) of the organization, Xueyuan
    Han, shall be subject to said restrictions, shall not engage in the high-level consumption
    activities listed below, and other consumption activities that are unnecessary personal
    and business expenses.
         (1) To choose second-class or above seats when travelling via airplane, ferry and
    soft-bed trains; (2) Incur high-level consumption in hotels, nightclubs, or golf course;
    (3) Purchase real estate properties; renew, redecorate or expand high-end houses; (4)
    Lease high-end office buildings, hotels, apartments and other places for office work; (5)
    Purchase vehicles that are unnecessary for business operations; (6) Travel and vacation;
    (7) Children shall not attend high-end private schools; (8) Pay high premiums to
    insurance policies or to purchase financial products; (9) Other consumption that is
    unnecessary for personal and business expenses; such as taking G-series high-speed
    trains, or first-class seats on other EMU (electric multiple unit) trains. If the (legally
    responsible persons, chief executives, staff who directly related to the payment of debt,
    and person in actual control) of your organization intends to commit the aforementioned
    consumption for private purposes and using personal assets, you can apply with this
    court. If your organization needs to commit the aforementioned consumption due to
    business needs, you should submit an application to this court and proceed with an
    approval.
         If you violate the consumption restriction order; and it is proven to be true, this
    court will impose a fine and detention in accordance with Article 111 of the Civil
    Procedure Law of the People’s Republic of China. If the circumstances are serious
    and constitute a crime, criminal responsibility shall be pursued in accordance with the
    law.


    It is hereby ordered.

                                         Beijing Chaoyang District People's Court (Seal)
                                                                  September 24, 2019
Case Case
     1:21-cv-01625-GHW
          1:21-cv-01625-GHW
                         Document
                             Document
                                  4-21 (Ex
                                        14-6Parte)
                                              Filed 02/26/21
                                                    Filed 02/24/21
                                                              Page Page
                                                                   53 of 60
                                                                         53 of 60




                          北京市朝阳区人民法院
                                 限制消费令


                                               (2019)京0105执34399号
    诺远征信评级有限公司

         本院于2019年08月28日立案执行申请人穆文婷申请执行你

    单位国内非涉外仲裁裁决一案，因你单位未按执行通知书指定

    的期间履行生效法律文书确定的给付义务，本院依照《中华人

    民共和国民事诉讼法》第二百五十五条和《最高人民法院关于

    限制被执行人高消费及有关消费的若干规定》第一条、第三条

    的规定，对你单位采取限制消费措施，限制你单位及你单位

    （法定代表人、主要负责人、影响债务履行的直接责任人员、

    实际控制人）韩学渊不得实施以下高消费及非生活和工作必需

    的消费行为：（一）乘坐交通工具时，选择飞机、列车软卧、

    轮船二等以上舱位；（二）在星级以上宾馆、酒店、夜总会、

    高尔夫球场等场所进行高消费；（三）购买不动产或者新建、

    扩建、高档装修房屋；（四）租赁高档写字楼、宾馆、公寓等

    场所办公；（五）购买非经营必需车辆；（六）旅游、度

    假；（七）子女就读高收费私立学校；（八）支付高额保费购

    买保险理财产品；（九）乘坐G字头动车组列车全部座位、其他

    动车组列车一等以上座位等其他非生活和工作必需的消费行

    为。如你单位（法定代表人、主要负责人、影响债务履行的直

    接责任人员、实际控制人）因私消费以个人财产实施前述行为

    的，可以向本院提出申请。如你单位因经营必需而进行前述禁
Case Case
     1:21-cv-01625-GHW
          1:21-cv-01625-GHW
                         Document
                             Document
                                  4-21 (Ex
                                        14-6Parte)
                                              Filed 02/26/21
                                                    Filed 02/24/21
                                                              Page Page
                                                                   54 of 60
                                                                         54 of 60




    止的消费活动的，应当向本院提出申请，获批准后方可进行。

         如违反限制消费令，经查证属实的，本院将依照《中华人

    民共和国民事诉讼法》第一百一十一条的规定，予以罚款、拘

    留；情节严重，构成犯罪的，依法追究刑事责任。

         此令




                                       二〇一九年九月九日
Case Case
     1:21-cv-01625-GHW
          1:21-cv-01625-GHW
                         Document
                             Document
                                  4-21 (Ex
                                        14-6Parte)
                                              Filed 02/26/21
                                                    Filed 02/24/21
                                                              Page Page
                                                                   55 of 60
                                                                         55 of 60



                Beijing Chaoyang District People's Court
                               Order of Consumption Restriction

                                                          (2019) J0105Z No. 35302
    Nuoyuan Zhengxin Pingji Company:
         On September 4, 2019, this court opened an enforcement action brought by the
    petitioner Anli Dai against your organization based on an domestic arbitration. Due
    to your failure to timely comply with the payment obligations stipulated in the Judicial
    Enforcement Notice within the mandatory period, according to Article 255 of the "Civil
    Procedure Law of the People's Republic of China" and Articles 1 and 3 of the "Several
    Provisions of the Supreme People's Court on Restricting High-Level Consumption and
    Related Consumption of Persons Subject to Execution", this court is hereby imposing
    restrictions on high consumption of your organization. Your organization and (Legally
    Responsible Person, Chief Executives, staff who directly relate to the payment of debt
    and person in actual control) of the organization, Xueyuan Han, shall be subject to said
    restrictions, shall not engage in the high-level consumption activities listed below, and
    other consumption activities that are unnecessary personal and business expenses.
         (1) To choose second-class or above seats when travelling via airplane, ferry and
    soft-bed trains; (2) Incur high-level consumption in hotels, nightclubs, or golf course;
    (3) Purchase real estate properties; renew, redecorate or expand high-end houses; (4)
    Lease high-end office buildings, hotels, apartments and other places for office work; (5)
    Purchase vehicles that are unnecessary for business operations; (6) Travel and vacation;
    (7) Children shall not attend high-end private schools; (8) Pay high premiums to
    insurance policies or to purchase financial products; (9) Other consumption that is
    unnecessary for personal and business expenses; such as taking G-series high-speed
    trains, or first-class seats on other EMU (electric multiple unit) trains. If the (legally
    responsible persons, chief executives, staff who directly related to the payment of debt,
    and person in actual control) of your organization intends to commit the aforementioned
    consumption for private purposes and using personal assets, you can apply with this
    court. If your organization needs to commit the aforementioned consumption due to
    business needs, you should submit an application to this court and proceed with an
    approval.
         If you violate the consumption restriction order; and it is proven to be true, this
    court will impose a fine and detention in accordance with Article 111 of the Civil
    Procedure Law of the People’s Republic of China. If the circumstances are serious
    and constitute a crime, criminal responsibility shall be pursued in accordance with the
    law.


    It is hereby ordered.

                                         Beijing Chaoyang District People's Court (Seal)
                                                                  September 24, 2019
Case Case
     1:21-cv-01625-GHW
          1:21-cv-01625-GHW
                         Document
                             Document
                                  4-21 (Ex
                                        14-6Parte)
                                              Filed 02/26/21
                                                    Filed 02/24/21
                                                              Page Page
                                                                   56 of 60
                                                                         56 of 60




                          北京市朝阳区人民法院
                                 限制消费令


                                               (2019)京0105执35302号
    诺远征信评级有限公司

         本院于2019年09月04日立案执行申请人代安丽申请执行你

    单位劳动争议、人事争议一案，因你单位未按执行通知书指定

    的期间履行生效法律文书确定的给付义务，本院依照《中华人

    民共和国民事诉讼法》第二百五十五条和《最高人民法院关于

    限制被执行人高消费及有关消费的若干规定》第一条、第三条

    的规定，对你单位采取限制消费措施，限制你单位及你单位

    （法定代表人、主要负责人、影响债务履行的直接责任人员、

    实际控制人）韩学渊不得实施以下高消费及非生活和工作必需

    的消费行为：（一）乘坐交通工具时，选择飞机、列车软卧、

    轮船二等以上舱位；（二）在星级以上宾馆、酒店、夜总会、

    高尔夫球场等场所进行高消费；（三）购买不动产或者新建、

    扩建、高档装修房屋；（四）租赁高档写字楼、宾馆、公寓等

    场所办公；（五）购买非经营必需车辆；（六）旅游、度

    假；（七）子女就读高收费私立学校；（八）支付高额保费购

    买保险理财产品；（九）乘坐G字头动车组列车全部座位、其他

    动车组列车一等以上座位等其他非生活和工作必需的消费行

    为。如你单位（法定代表人、主要负责人、影响债务履行的直

    接责任人员、实际控制人）因私消费以个人财产实施前述行为

    的，可以向本院提出申请。如你单位因经营必需而进行前述禁
Case Case
     1:21-cv-01625-GHW
          1:21-cv-01625-GHW
                         Document
                             Document
                                  4-21 (Ex
                                        14-6Parte)
                                              Filed 02/26/21
                                                    Filed 02/24/21
                                                              Page Page
                                                                   57 of 60
                                                                         57 of 60




    止的消费活动的，应当向本院提出申请，获批准后方可进行。

         如违反限制消费令，经查证属实的，本院将依照《中华人

    民共和国民事诉讼法》第一百一十一条的规定，予以罚款、拘

    留；情节严重，构成犯罪的，依法追究刑事责任。

         此令




                                       二〇一九年九月二十四日
Case Case
     1:21-cv-01625-GHW
          1:21-cv-01625-GHW
                         Document
                             Document
                                  4-21 (Ex
                                        14-6Parte)
                                              Filed 02/26/21
                                                    Filed 02/24/21
                                                              Page Page
                                                                   58 of 60
                                                                         58 of 60



                   Shenzhen Intermediate People's Court
                               Order of Consumption Restriction

                                                           (2020) Y03Z No. 3314
    Hanfor Holdings Limited:
         On July 2, 2020, this court opened a contract disputes enforcement action brought
    by the petitioner Lijun Peng against your organization. Due to your failure to timely
    comply with the payment obligation stipulated in the Judicial Enforcement Notice
    within the mandatory period, according to Article 255 of the "Civil Procedure Law of
    the People's Republic of China" and Articles 1 and 3 of the "Several Provisions of the
    Supreme People's Court on Restricting High-Level Consumption and Related
    Consumption of Persons Subject to Execution", this court is hereby imposing
    restrictions on High-level consumption of your organization. Your organization and
    (Legally Responsible Person, Chief Executives, staff who directly related to the
    payment of debt and person in actual control) of the organization, Xueyuan Han, shall
    be subject to said restrictions, shall not engage in the High-Level consumption activities
    listed below, and other consumption activities that are unnecessary personal and
    business expenses.
         (1) To choose second-class or above seats when travelling via airplane, ferry and
    soft-bed trains; (2) Incur high consumptions in Hotels, nightclubs, or golf course; (3)
    Purchase real estate properties; renew, redecorate or expand high-end houses; (4) Lease
    high-end office buildings, hotels, apartments and other places for office work; (5)
    Purchase vehicles that are unnecessary for business operations; (6) Travel and vacation;
    (7) Children shall not attend high-end private schools; (8) Pay high premiums to
    insurance policies or to purchase finance products; (9) Other consumption that is
    unnecessary for personal and business expenses, such as taking G-series high-speed
    trains, or first-class seats on other EMU (electric multiple units) trains. If the (legally
    responsible person, chief executives, staff who directly related to the payment of debt
    and person in actual control) of your organization intends to commit the aforementioned
    consumption for private purposes and using personal assets, you can apply with this
    court. If your organization needs to commit the aforementioned consumption due to
    business needs, you should submit an application to this court and proceed with an
    approval.
         If you violate the consumption restriction order; and it is proved to be true, this
    court will impose a fine and detention in accordance with Article 111 of the Civil
    Procedure Law of the People’s Republic of China. If the circumstances are serious
    and constitute a crime, criminal responsibility shall be pursued in accordance with the
    law.


    It is hereby ordered.

                                            Shenzhen Intermediate People's Court (Seal)
                                                                   July 26, 2020
Case Case
     1:21-cv-01625-GHW
          1:21-cv-01625-GHW
                         Document
                             Document
                                  4-21 (Ex
                                        14-6Parte)
                                              Filed 02/26/21
                                                    Filed 02/24/21
                                                              Page Page
                                                                   59 of 60
                                                                         59 of 60




                           深圳市中级人民法院
                                 限制消费令


                                                （2020）粤03执3314号
    汉富控股有限公司

         本院于2020年06月02日立案执行申请人彭丽君申请执行你

    单位合同纠纷一案，因你单位未按执行通知书指定的期间履行

    生效法律文书确定的给付义务，本院依照《中华人民共和国民

    事诉讼法》第二百五十五条和《最高人民法院关于限制被执行

    人高消费及有关消费的若干规定》第一条、第三条的规定，对

    你单位采取限制消费措施，限制你单位及你单位法定代表人韩

    学渊不得实施以下高消费及非生活和工作必需的消费行

    为：（一）乘坐交通工具时，选择飞机、列车软卧、轮船二等

    以上舱位；（二）在星级以上宾馆、酒店、夜总会、高尔夫球

    场等场所进行高消费；（三）购买不动产或者新建、扩建、高

    档装修房屋；（四）租赁高档写字楼、宾馆、公寓等场所办

    公；（五）购买非经营必需车辆；（六）旅游、度

    假；（七）子女就读高收费私立学校；（八）支付高额保费购

    买保险理财产品；（九）乘坐G字头动车组列车全部座位、其他

    动车组列车一等以上座位等其他非生活和工作必需的消费行

    为。如你单位（法定代表人、主要负责人、影响债务履行的直

    接责任人员、实际控制人）因私消费以个人财产实施前述行为

    的，可以向本院提出申请。如你单位因经营必需而进行前述禁

    止的消费活动的，应当向本院提出申请，获批准后方可进行。
Case Case
     1:21-cv-01625-GHW
          1:21-cv-01625-GHW
                         Document
                             Document
                                  4-21 (Ex
                                        14-6Parte)
                                              Filed 02/26/21
                                                    Filed 02/24/21
                                                              Page Page
                                                                   60 of 60 of 60




         如违反限制消费令，经查证属实的，本院将依照《中华人

    民共和国民事诉讼法》第一百一十一条的规定，予以罚款、拘

    留；情节严重，构成犯罪的，依法追究刑事责任。

         此令




                                       二〇二〇年七月二十七日
